129 F.2d 1020 (1942)
NATIONAL HAIRDRESSERS' & COSMETOLOGISTS' ASSOCIATION, Inc., et al.
v.
The PHILAD COMPANY, Appellant.
No. 8014.
Circuit Court of Appeals, Third Circuit.
Argued July 14, 1942.
Decided July 20, 1942.
A. J. Hudson, of Cleveland, Ohio (Herbert L. Cohen, of Wilmington, Del., and J. T. Hoffmann, of Cleveland, Ohio, on the brief), for defendant-appellant.
*1021 George B. Finnegan, Jr., of New York City (E. Ennalls Berl, of Wilmington, Del., and Hobart N. Durham, of New York City, on the brief), for appellees.
Before MARIS and JONES, Circuit Judges and SMITH, District Judge.
PER CURIAM.
The decree of the district court is affirmed upon the opinion of Judge Biggs, 41 F. Supp. 701.